Case 1:19-cr-00101-LEW Document 55 Filed 07/13/20 Page 1 of 2                        PageID #: 105



                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF MAINE


 UNITED STATES OF AMERICA                            )
                                                     )
 V.                                                  )   1:19-CR-101-LEW
                                                     )
 LEANZA BONEY,                                       )
                                                     )
                       Defendant                     )


       ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


        On February 12, 2020, I sentenced Defendant Leanza Boney to a 57-month term of

imprisonment following his guilty plea to trafficking in controlled substances. On July 2, 2020,

Mr. Boney filed a letter with the Court, in which letter he requests compassionate release based on

the presence of the COVID-19 virus in the federal detention center in which he is housed.

According to Mr. Boney, who turns 23 this week, he is susceptible to the virus because he lives in

close quarters with other inmates. Mr. Boney asks that I appoint counsel to represent him in

support of his request for compassionate release. Letter Motion (ECF No. 52).

        The federal statute that authorizes compassionate release is drawn to require that an inmate

first direct a release request to the Director of the Bureau of Prisons (via the warden of the inmate’s

facility), but it permits an inmate to direct the request to the court if the Bureau fails to respond

within 30 days of receipt. 18 U.S.C. § 3582(c)(1)(A). To obtain compassionate release, an inmate

who is not of advanced age must demonstrate that there are “extraordinary and compelling

reasons” for release and that the request otherwise comports with § 3553 sentencing factors. See

id.; U.S.S.G. § 1B1.13 (Sentencing Commission policy statement concerning compassionate

release).
Case 1:19-cr-00101-LEW Document 55 Filed 07/13/20 Page 2 of 2                           PageID #: 106



        Mr. Boney has not indicated that he presented his compassionate release request to the

warden of his facility. Nor am I persuaded by the letter that the 30-day delay associated with that

requirement is unjust in relation to Mr. Boney’s presentation. See United States v. Crosby, No.

1:17-cr-00123-JAW-1 (D. Me. Apr, 28, 2020) (citing cases in which courts excused the failure to

exhaust administrative remedies); see also, e.g., United States v. Jones, No. 15-CR-30023, 2020

WL 3639641, at *2 (C.D. Ill. July 6, 2020) (“The Court finds that § 3582(c)(1)(A) does not require

the Court to wait to consider a compassionate release request if there is a credible claim of serious

and imminent harm from this pandemic. That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-by-case basis.”).

        Because Mr. Boney has not demonstrated that he first directed a compassionate release

request to the warden, and because his letter motion does not describe any “extraordinary and

compelling” reason for release – he identifies only the existence of COVID-19 in his facility 1 –

Mr. Boney’s letter request for compassionate release and appointment of counsel is DENIED,

WITHOUT PREJUDICE to Mr. Boney’s ability to refile following compliance with the statutory

procedure.

        SO ORDERED.

        Dated this 13th day of July, 2020.

                                                 /s/ Lance E. Walker
                                                UNITED STATES DISTRICT JUDGE




1
 Mr. Boney filed a document titled Information for Inmate Population (ECF No. 52-1), signed by Warden
D.K. Wight on June 18, 2020. The document relates that 6,300 inmates have tested positive for COVID-
19, with 77 deaths. The information evidently pertains to all facilities managed by the Bureau of Prisons.
                                                    2
